Exhibit 10.2
AARON’S, INC.
2001 STOCK OPTION AND INCENTIVE AWARD PLAN
MASTER RESTRICTED STOCK UNIT AGREEMENT
(AARON’S MANAGEMENT PERFORMANCE PLAN)
This Master Restricted Stock Unit Agreement (the “Agreement”) is made and
entered into by and between AARON’S, INC. (“the “Company”) and the GRANTEE to
whom a separate notice of grant (the “Grant Notice”) has been provided
(“Grantee”).
WITNESSETH:
WHEREAS, the Company maintains the Aaron’s, Inc. 2001 Stock Option and Incentive
Award Plan (the “Plan”), and Grantee has been selected to receive a grant of
Restricted Stock Units (“RSUs”) under the Plan based upon the attainment of
certain performance criteria in the Aaron’s Management Performance Plan (the
“AMP Plan”);
NOW, THEREFORE, IT IS AGREED, by and between the Company and Grantee, as
follows:
1. Award of Restricted Stock Units
1.1 The Company hereby grants to Grantee an award of the number of RSUs shown on
the Grant Notice, subject to, and in accordance with, the restrictions, terms
and conditions set forth in the Grant Notice, this Agreement and in the Plan.
The grant date of this award of RSUs is shown on the Grant Notice (“Grant
Date”).
1.2 This Agreement shall be construed in accordance and consistent with, and
subject to, the provisions of the Plan (the provisions of which are incorporated
herein by reference) and, except as otherwise expressly set forth herein, the
capitalized terms used in this Agreement shall have the same definitions as set
forth in the Plan. For purposes of this Agreement, employment with any
subsidiary of the Company shall be considered employment with the Company.
1.3 The award of RSUs is conditioned on Grantee’s acceptance of the award, and
all terms and conditions of such award as provided in the Grant Notice, this
Agreement, and the Plan. If the award is not accepted by Grantee within sixty
(60) days of the Grant Date, it may be canceled by the Compensation Committee of
the Company’s Board of Directors (the “Committee”) or its designee, resulting in
the immediate forfeiture of all RSUs. Acceptance of the award may be evidenced
by electronic means acceptable to the Committee, or its designee.
2. Restrictions; Vesting
2.1 Subject to Sections 2.2, 2.3, 2.4, and 9 below, if Grantee remains employed
by the Company, Grantee shall become fully vested in the RSUs on the vesting
date shown on the Grant Notice (the “Vesting Date”).

 

 



--------------------------------------------------------------------------------



 



2.2 If, prior to the Vesting Date, Grantee dies, the RSUs shall become fully
vested and nonforfeitable as of the date of Grantee’s death. Except for death,
or as provided in Section 2.3, if Grantee terminates employment prior to the
Vesting Date (for any reason including retirement or disability), the RSUs shall
be forfeited and all rights of Grantee to such RSUs shall be terminated.
2.3 Notwithstanding the other provisions of this Agreement, in the event of a
Change in Control prior to Grantee’s Vesting Date, the RSUs shall become fully
vested and nonforfeitable as of the date of the Change in Control, subject to
the requirements of Section 9 below.
2.4 These RSUs have been granted based upon the attainment of certain earnings
and revenue goals under the AMP Plan. Notwithstanding the other provisions of
this Agreement, in the event of a restatement of the Company’s financials or a
change in the pretax profit or revenue of one or more Company stores, if the
number of RSUs that would have been granted hereunder based on the corrected
financials is less than the number of RSUs actually granted, Grantee shall
forfeit the number of RSUs in excess of the number that would have been granted
with the corrected financials.
3. Settlement
3.1 Vested RSUs shall be settled by delivering to Grantee a number of shares of
common stock of the Company (the “Shares”) equal to the number of vested RSUs.
It is intended that RSUs that vest pursuant to Section 2.1 above (i.e. not due
to death or a Change in Control) shall be settled on or about September 1st of
the year in which the RSUs vest or such other delivery date specified in the
Grant Notice (the “Delivery Date”). In the case of vesting due to Grantee’s
death, the Shares shall be delivered to Grantee’s beneficiary or personal
representative of his estate as soon as practical after Grantee’s date of death.
With respect to RSUs that vest due to a Change in Control, the Shares shall
generally be settled as of the date of the Change in Control or as soon
thereafter as administratively practicable. Under all circumstances, vested RSUs
not otherwise forfeited, shall be settled no later than March 15th of the year
following the year in which the RSUs vest as provided in Section 2 above.
3.2 The Company may deliver the Shares by the delivery of physical stock
certificates or by certificateless book-entry issuance. The Company may, at the
request of Grantee or the personal representative of his estate, deliver the
Shares to Grantee’s or the estate’s broker-dealer or similar custodian and/or
issue the Shares in “street name,” either by delivery of physical certificates
or electronically.
4. Stock; Dividends; Voting
4.1 Except as provided in Section 4.2, Grantee shall not have voting or any
other rights as a shareholder of the Company with respect to the RSUs. Upon
settlement of the RSUs and delivery of Shares, Grantee will obtain full voting
and other rights as a shareholder of the Company.

 

2



--------------------------------------------------------------------------------



 



4.2 In the event of any adjustments in authorized Shares as provided in
Article 4 of the Plan, the number and class of RSUs and Shares or other
securities to which Grantee shall be entitled pursuant to this Agreement shall
be appropriately adjusted or changed to reflect such change, provided that any
such additional RSUs, Shares or additional or different shares or securities
shall remain subject to the restrictions in this Agreement.
4.3 Grantee represents and warrants that he is acquiring the RSUs and the Shares
under this Agreement for investment purposes only, and not with a view to
distribution thereof. Grantee is aware that the RSUs and the Shares may not be
registered under the federal or any state securities laws and that, in addition
to the other restrictions on the RSUs and the Shares, the Company may not be
able to settle the RSUs or to deliver the Shares if prohibited under any federal
or state securities laws. By making this award of RSUs, the Company is not
undertaking any obligation to register the RSUs or Shares under any federal or
state securities laws.
5. Nontransferability.
Unless the Committee specifically determines otherwise, the RSUs are personal to
Grantee and the RSUs may not be sold, assigned, transferred, pledged or
otherwise encumbered other than by will or the laws of descent and distribution.
Any such purported transfer or assignment shall be null and void.
6. No Right to Continued Employment
Nothing in this Agreement or the Plan shall be interpreted or construed to
confer upon Grantee any right with respect to continuance of employment by the
Company or a subsidiary, nor shall this Agreement or the Plan interfere in any
way with the right of the Company or a subsidiary to terminate at any time
Grantee’s employment, subject to Grantee’s rights under this Agreement.
7. Taxes and Withholding
Grantee shall be responsible for all federal, state and local income and
employment taxes payable with respect to this Award of RSUs and the delivery of
Shares in satisfaction of the RSUs. Unless Grantee otherwise provides for the
satisfaction of the withholding requirements in advance, upon delivery of the
Shares, the Company shall withhold and cancel a number of Shares having a market
value equal to the minimum amount of taxes required to be withheld. The Company
shall have the right to retain and withhold from any payment or distribution to
Grantee the amount of taxes required by any government to be withheld or
otherwise deducted and paid with respect to such payment. The Company may
require Grantee to reimburse the Company for any such taxes required to be
withheld and may withhold any payment or distribution in whole or in part until
the Company is so reimbursed.

 

3



--------------------------------------------------------------------------------



 



8. Plan Documents; Grantee Bound by the Plan
Grantee hereby acknowledges (i) the receipt of a copy of the Plan, the Plan
Prospectus and the Company’s latest annual report to shareholders or annual
report on Form 10-K, or (ii) the availability to Grantee of the Plan, the Plan
Prospectus and the Company’s latest annual report to shareholders or annual
report on Form 10-K on the Company’s intranet. Grantee agrees to be bound by all
the terms and provisions of the Plan.
9. Employee Agreement; Restrictive Covenants
9.1 Grantee hereby acknowledges that the Company may disclose (and/or has
already disclosed) to Grantee and Grantee may be provided with access to and
otherwise make use of, certain valuable, confidential information of the
Company. Grantee also acknowledges that due to Grantee’s relationship with the
Company, Grantee will develop (and/or has developed) special contacts and
relationships with the Company’s employees, customers, suppliers and vendors and
that it would be unfair and harmful to the Company if Grantee took advantage of
these relationships to the detriment of the Company. To protect the Company from
such harm, the Company and the Grantee hereby agree to and accept all the terms
and provisions of the Employee Agreement attached hereto as Exhibit A (or
separately provided to the Grantee but identified as Exhibit A to this
Agreement). For purposes of this Section 9, references to the Company shall be
deemed to include references to any subsidiary of the Company.
9.2 If, during his employment with the Company or at any time during the
restrictive periods described in the Employee Agreement, the Grantee violates
the restrictive covenants set forth in the Employee Agreement, then the
Committee may, notwithstanding any other provision in this Agreement to the
contrary, cancel any outstanding RSUs that have not yet vested. The parties
further agree and acknowledge that the rights conveyed by this Agreement are of
a unique and special nature and that the Company will not have an adequate
remedy at law in the event of a failure by the Grantee to abide by its terms and
conditions nor will money damages adequately compensate for such injury. It is,
therefore, agreed between the parties that, in the event of a breach by the
Grantee of any of his obligations contained in the Employee Agreement, the
Company shall have the right, among other rights, to damages sustained thereby
and to obtain an injunction or decree of specific performance from any court of
competent jurisdiction to restrain or compel the Grantee to perform as agreed
herein. The Grantee agrees that this Section 9 and the Employee Agreement shall
survive the termination of his or her employment. Nothing contained herein shall
in any way limit or exclude any other right granted by law or equity to the
Company.
10. Modification of Agreement
No provision of this Agreement may be materially amended or waived unless agreed
to in writing and signed by the Committee (or its designee). Any such amendment
to this Agreement that is materially adverse to Grantee shall not be effective
unless and until Grantee consents, in writing or by electronic means, to such
amendment. The failure to exercise, or any delay in exercising, any right, power
or remedy under this Agreement shall not waive any right, power or remedy which
the Company has under this Agreement.

 

4



--------------------------------------------------------------------------------



 



11. Severability
Should any provision of this Agreement be held by a court of competent
jurisdiction to be unenforceable or invalid for any reason, the remaining
provisions of this Agreement shall not be affected by such holding and shall
continue in full force in accordance with their terms.
12. Governing Law
The validity, interpretation, construction and performance of this Agreement
shall be governed by the laws of the State of Georgia without giving effect to
the conflicts of laws principles thereof.
13. Successors in Interest
This Agreement shall inure to the benefit of, and be binding upon, the Company
and its successors and assigns. This Agreement shall inure to the benefit of
Grantee’s legal representatives. All obligations imposed upon Grantee and all
rights granted to the Company under this Agreement shall be final, binding and
conclusive upon Grantee’s heirs, executors, administrators and successors.
14. Resolution of Disputes
Any dispute or disagreement which may arise under, or as a result of, or in any
way relate to the interpretation, construction or application of this Agreement
shall be determined by the Committee (or its designee). Any determination made
hereunder shall be final, binding and conclusive on Grantee and the Company for
all purposes.
15. Code Section 409A
This Agreement and each award of RSUs is intended to be exempt from Code
Section 409A as a short-term deferral. Each award of RSUs with a different Grant
Date is intended to be a separate payment for purposes of Code Section 409A. If
any RSU is not exempt from Code Section 409A, each such RSU subject to Code
Section 409A shall comply with Code Section 409A and any regulations or guidance
that may be adopted thereunder from time to time. This Agreement shall be
interpreted and administered by the Committee (or its designee) as it determines
necessary or appropriate in accordance with Code Section 409A to avoid a plan
failure under Code Section 409A(a)(1). However, the Company does not guarantee
any particular tax treatment, and the Grantee is solely responsible for any
taxes owed as a result of this Agreement.

 

5



--------------------------------------------------------------------------------



 



Exhibit A
(to the Master Restricted Stock Unit Agreement)
EMPLOYEE AGREEMENT
Aaron’s, Inc., a Georgia corporation having its executive offices and principal
place of business in Atlanta, Georgia (“Aaron’s” or “Company”) and the Grantee
of Restricted Stock Units (“RSUs”) to whom a separate notice of grant (the
“Grant Notice”) has been provided (“Employee”), agree to the terms and
conditions in this Employee Agreement (the “Employee Agreement”), which is
integral to and forms a part of the Master Restricted Stock Unit Agreement, as
of the date the RSUs are accepted by the Employee.
Reasons for this Employee Agreement. Employee and Aaron’s agree and acknowledge
that during Employee’s employment with Aaron’s as a management or executive
employee, Employee has learned or will learn important confidential information
relating to Company’s business of (1) renting, leasing and selling residential
furniture, electronic goods, household appliances, home furnishings, and related
equipment and accessories, automobile and truck tires and rims and related
accessories, and (2) manufacturing furniture and bedding (“Company’s Business”).
Employee acknowledges that such confidential information is not generally
available to the public and may include:
Information About Company’s Customers, including names, addresses, telephone
numbers, contact persons and other identifying information for Company’s
customers; compilations and lists of information with respect to the needs and
requirements of Company’s customers; information dealing with the nature of
customers’ accounts, including the dates on which agreements between Aaron’s and
such customers will end and be subject to renewal; and rate and price
information and history relating to products and services provided by Aaron’s to
its customers;
Information About Company’s Business Operations, including information on the
development, maintenance and use of unique techniques, concepts and knowledge
with respect to renting, leasing, and selling practices; and information
relating to the machinery, equipment, and processes by which Aaron’s
manufactures products for its business; and
Information About Company’s Finances and Operations, including personnel data
relating to Company’s employees, such as compensation arrangements; information
with respect to Company’s suppliers and the availability of all goods used in
its business; and other financial information relating to Company’s income,
expenses, profits and general financial standing.
Employee understands that the confidential customer, business, financial and
operational information which has been learned or will be learned about
Company’s business could be used to compete unfairly with Aaron’s and could also
be of great value to Company’s competitors.

 

A-1



--------------------------------------------------------------------------------



 



Employee acknowledges that as an employee of Aaron’s, Employee will use
confidential information supplied by Aaron’s or developed as an employee of
Aaron’s to become a principal contact with customers of Aaron’s. Employee
understands that the relationship which has developed or will develop with such
customers as a result of Company’s investment in Employee and Employee’s
commitment of time while in the employ of Aaron’s will involve elements of
personal service and trust, and acknowledges that Employee will develop goodwill
for Aaron’s with such customers, all of which are the sole and exclusive
property of Aaron’s.
Employee’s services as an employee of Aaron’s and Employee’s own individual
career development depend to a significant degree on Employee’s use of and
access to Company’s confidential information, because such information is
critical to informed business decisions. If Aaron’s management did not feel
confident that such information would neither be disclosed to outsiders nor used
in competition with the Company and if management were not certain that
Employee’s relationships with employees or customers would not be used to the
detriment of the Company, Aaron’s management would not readily share such
information and promote its relationship with Employee, and Employee’s job
performance and career opportunities would thereby suffer. Aaron’s and Employee
understand and agree that the provisions listed below are necessary and
reasonable for the protection of Company’s goodwill, its confidential
information and its financial investment in Employee, should Employee’s
employment with Aaron’s be terminated, and are appropriate and necessary to
permit and facilitate Employee’s employment and career development.
Agreement. In consideration of the foregoing and the following, which
consideration is acknowledged to be sufficient, Employee and Aaron’s desire to
enter into and be bound by this Employee Agreement for their mutual benefit and
to provide circumstances which will permit Aaron’s and Employee to function as
herein described.
1. Definitions. For purposes of this Employee Agreement, the following terms
shall have the meaning specified below:
(a) “Person” — any individual, corporate entity, bank, partnership, joint
venture, association, joint stock company, trust or unincorporated organization.
(b) “Services” — The services Employee shall provide and the services the
Employee has been performing during the twelve months, if applicable, prior to
the execution of this Employee Agreement as a management or executive employee
of any divisions or subsidiaries of Aaron’s, are set forth on Schedule A
attached hereto or separately provided to the Employee, and may include, but are
not limited to, exercising authority over and responsibility for the following
area(s):

  •  
Multi-unit Operations Management: operations management for multiple stores.

  •  
Financial, Accounting, and Audit: financial and fiscal planning, analysis and
reporting, general accounting, tax matters, financial control systems,
financial/operational audit and compliance.

 

A-2



--------------------------------------------------------------------------------



 



  •  
Administrative: community, employee, industrial and shareholder relations,
personnel, compensation and benefits, training, promotion of employee morale and
loyalty, relations with political and governmental entities and financial
community.

  •  
Real Estate/Construction Management: asset deployment, site selection,
negotiation for and acquisition of facilities and real estate by lease or
purchase, and long range expansion programs.

  •  
Insurance and Employee Benefits: develop, implement and administer property,
casualty and other operating lines of insurance; group medical, dental and
long-term disability insurance; loss prevention and control programs; 401(k)
retirement and other employee benefit programs including deferred compensation.

  •  
Materials Management: inventory control, contract compliance, securing sources
of supply, planning, procurement, scheduling and effecting purchases, quality
assurance, relations with suppliers and interdivisional transfer pricing
policies and procedures.

  •  
Engineering and Manufacturing: product development and engineering, plant
management and operations, cost control, and quality assurance.

  •  
Information Technology: information systems and services, programming, computer
systems development and analysis.

  •  
Marketing: sales, leasing, merchandising methods and strategies, market
forecasts and expansion studies, pricing strategy, advertising, customer service
and interdivisional transfer pricing policies and procedures.

  •  
Franchise Administration: marketing, promotion and sales of franchises;
franchise operations; franchise administration and relations.

  •  
Other:                                                               
                                                              
                                         

(c) “Business Operations” — The areas of business in which Employee shall
provide Services, and in which Employee shall be prohibited from providing
Services in competition with Aaron’s in accordance with the terms of this
Employee Agreement, will be set forth on Schedule A attached hereto or
separately provided to the Employee, and may include one or more of the
following areas:

  •  
Residential Merchandise Leasing: rental, leasing and sales of new or
reconditioned residential furniture, consumer electronics, computers (including
hardware, software and accessories), appliances, household goods and home
furnishings.

  •  
Manufacturing: design, manufacture and reconditioning of residential
furniture/bedding of a type specially suited to the leasing, rental and sales
business.

  •  
Automotive: rental, leasing and sales of automobile and truck tires, rims and
related accessories.

 

A-3



--------------------------------------------------------------------------------



 



(d) “Territory” — the geographic area within fifty (50) miles of every facility
identified in Schedule A, which is the territory in which Employee will provide
Services, and in which Aaron’s continues to conduct Business Operations, and any
territory within which Employee performed Services for Aaron’s at any time
during the twelve (12) calendar months preceding termination of employment as an
employee of Aaron’s, which territory is identified in an agreement with Aaron’s
in effect during such twelve (12) month period and within which Aaron’s
continues Business Operations.
Employee acknowledges that Employee has been provided the exact street addresses
of existing Aaron’s facilities identified in Schedule A and that Employee is
therefore aware of the current locations of Aaron’s facilities and, accordingly,
the scope of the Territory.
(e) “Customers” — all customers of Aaron’s in the Territory (i) with whom
Employee has had contact on behalf of Aaron’s, (ii) whose dealings with Aaron’s
were coordinated or supervised by Employee, or (iii) about whom Employee
obtained Confidential Information (as defined below), in each case during the
two (2) years immediately prior to termination of Employee’s Services in the
Territory.
(f) “Confidential Information” — information, without regard to form and whether
or not in writing, relating to Company’s customers, operation, finances, and
business that derives value, actual or potential, from not being generally known
to other Persons, including, but not limited to, technical or non-technical data
(including personnel data relating to Aaron’s employees), formulas, patterns,
compilations (including compilations of customer information), programs,
devices, methods, techniques (including rental, leasing, and sales techniques
and methods), processes, financial data (including rate and price information
concerning products and services provided by Aaron’s), or lists of actual or
potential customers (including identifying information about customers). Such
information and compilations of information shall be contractually subject to
protection under this Employee Agreement whether or not such information
constitutes a trade secret and is separately protectable at law or in equity as
a trade secret. Confidential Information includes information disclosed to
Aaron’s by third parties that Aaron’s is obligated to maintain as confidential.
2. Amendments to Schedule A. Employee agrees that the “Services,” “Business
Operations,” and “Territory” described in Schedule A may be amended from time to
time as necessary to accurately reflect any changes in Employee’s Services,
Business Operations, and Territory. Employee further acknowledges and agrees
that such amendments to Schedule A may be made in conjunction with additional
grants of RSUs and that Employee’s acceptance of such grants of RSUs (including
through an electronic signature) and acceptance of the amended Schedule A
applicable to such grants will constitute a valid, enforceable amendment of this
Employee Agreement as of the time of such acceptance, augmenting and supplanting
such descriptions previously in effect.
3. Employment. Employee acknowledges and understands that nothing herein creates
an employment agreement, express or implied, for employment for a specified
time.

 

A-4



--------------------------------------------------------------------------------



 



4. Consideration. Employee is agreeing to the terms of this Employee Agreement
in connection with the grant of restricted stock units awarded to Employee under
the 2001 Aaron’s Stock Option and Incentive Award Plan. The parties acknowledge
and agree that such award of restricted stock units shall constitute sufficient
and adequate consideration for purposes of this Employee Agreement.
5. Confidential Information. Employee agrees to protect Company’s Confidential
Information. Employee will not use, except in connection with work for Aaron’s,
and will not disclose or give to others during or after employment any of
Company’s Confidential Information.
6. Return of Materials. Upon termination of Employee’s employment for any reason
or at any time at Company’s request, Employee agrees to deliver promptly to
Aaron’s all materials, documents, plans, records, notes, drawings, other papers,
computer files, diskettes, CD’s or other electronic storage media, and any
copies thereof, that relate in any way to Company’s business and are within
Employee’s possession or under Employee’s control, including in particular all
notes or records Employee has relating to customers of Aaron’s, all of which
shall, at all times, remain the property of Aaron’s.
7. Employment with Competitors. Prior to and for a period of one (1) year after
termination of Employee’s employment as a management or executive employee,
Employee agrees not to own, be a franchisee of or provide Services to or for,
directly or indirectly, within the Territory, any Person engaged in a business
that competes directly or indirectly with the Company’s Business without the
prior written consent of the Chief Executive Officer of Aaron’s, who may or may
not provide such approval in his sole and absolute discretion. Businesses that
compete with Aaron’s specifically include, but are not limited to, the following
entities and each of their subsidiaries, affiliates, franchises, assigns or
successors in interest: Rent-A-Center, Inc. (including, but not limited to,
Colortyme); Easyhome, Inc.; Premier Rental-Purchase, Inc.; Discover Rentals; New
Avenues, LLC; and Bi-Rite Co., d/b/a Buddy’s Home Furnishings.
8. Solicitation of Customers. Prior to and for a period of one (1) year after
termination of Employee’s employment with Aaron’s for any reason or at any time,
Employee agrees not to solicit Customers, directly or indirectly, for the
purpose of providing products or services identical to or reasonably
substitutable with the products or services of the Business Operations.
9. Post-Employment Solicitation of Aaron’s Employees. Employee agrees that,
during employment and for a period of one (1) year immediately following
termination of employment with Aaron’s for any reason or at any time, Employee
will not, directly or indirectly, solicit any person who is or was, during the
last year of Employee’s employment with Aaron’s, an employee of Aaron’s to
terminate his or her relationship with Aaron’s.
10. Interpretation; Severability of Invalid Provisions. All rights and
restrictions contained in this Employee Agreement may be exercised and shall be
applicable and binding only to the extent that they do not violate any
applicable laws and are intended to be limited to the extent necessary so that
they will not render this Employee Agreement illegal, invalid or unenforceable.
If any term of this Employee Agreement shall be held to be illegal, invalid or
unenforceable by a court of competent jurisdiction, the remaining terms shall
remain in full force and effect. If a court determines that any restriction in
this Employee Agreement is overbroad, the parties intend that the court modify
such restriction and enforce it to the fullest extent legally allowed.

 

A-5



--------------------------------------------------------------------------------



 



The provisions of this Employee Agreement do not in any way limit or abridge
Company’s rights under the laws of unfair competition, trade secret, trademark
or any other applicable law(s), all of which are in addition to and cumulative
of Aaron’s rights under this Employee Agreement. Employee agrees that the
existence of any claim by Employee against Aaron’s, whether predicated on this
Employee Agreement or otherwise, shall not constitute a defense to enforcement
by Aaron’s of any or all of such provisions or covenants.
11. Work For Hire Acknowledgment; Assignment. Employee acknowledges that work on
and contributions to documents, programs, and other expressions in any tangible
medium (collectively, “Works”) are within the scope of Employee’s employment and
part of Employee’s duties, responsibilities, or assignment. Employee’s work on
and contributions to the Works will be rendered and made by Employee for, at the
instigation of, and under the overall direction of, Company, and all such work
and contributions, together with the Works, are and at all times shall be
regarded, as “work made for hire” as that term is used in the United States
Copyright Laws. Without limiting this acknowledgment, Employee assigns, grants,
and delivers exclusively to Company all rights, titles, and interests in and to
any such Works, and all copies and versions, including all copyrights and
renewals. Employee will execute and deliver to Company, or its successors and
assigns, any assignments and documents Company requests for the purpose of
complete, exclusive, perpetual, and worldwide ownership of all rights, titles,
and interests of every kind and nature, including all copyrights in and to the
Works, and Employee constitutes and appoints Company as its agent to execute and
deliver any assignments or documents Employee fails or refuses to execute and
deliver, this power and agency being coupled with an interest and being
irrevocable.
12. Inventions, Ideas, Patents, Proprietary Information. Employee shall disclose
promptly to Company, and only to Company, any invention, idea, innovation,
technology, trade secret, know-how, design, process or method that relates in
any way to Company’s Business (“Proprietary Information”) and that was
developed, conceived, created or made by Employee (alone or with others) during
employment by Company or within six months after termination of Employee’s
employment. Employee assigns to Company all right, title and interest in any
Proprietary Information that is in any way connected with or related to
Employee’s employment, Company’s Business, Company’s research or development, or
its demonstrably anticipated research or development. Employee will cooperate
with Company and sign all papers deemed necessary by Company to enable it to
obtain, maintain, protect, and defend patents, trade secret rights, or other
legal protection applicable to Proprietary Information and to confirm Company’s
exclusive ownership of all rights in Proprietary Information, and Employee
irrevocably appoints Company as its agent to execute and deliver any assignments
or documents Employee fails or refuses to execute and deliver promptly, this
power and agency being coupled with an interest and being irrevocable. This
constitutes formal written notice that this assignment does not apply to any
Proprietary Information for which no equipment, supplies, facility or
confidential or proprietary information of Company were used, and which was
developed entirely independently of the Employee’s employment by Company, unless
(a) the Proprietary Information relates (i) directly to Company’s Business, or
(ii) to Company’s actual or demonstrably anticipated research or development, or
(b) the Proprietary Information results from work performed by Employee for, or
on behalf of, Company.

 

A-6



--------------------------------------------------------------------------------



 



13. Relief. The parties acknowledge and agree that a breach or threat to breach
any of the terms of this Employee Agreement by Employee would result in material
and irreparable damage and injury to Aaron’s, and that it would be difficult or
impossible to establish the full monetary value of such damage. Therefore,
Aaron’s shall be entitled to injunctive relief by a court of appropriate
jurisdiction in the event of Employee’s breach or threatened breach of any of
the terms contained in this Employee Agreement. In the event of any breach or
threatened breach of this Employee Agreement by Employee, Employee shall
reimburse Aaron’s for its reasonable attorneys’ fees and other expenses incurred
to enforce this Employee Agreement.
14. Previous Agreements Terminated. This Employee Agreement supersedes and
replaces any previous agreements between Aaron’s and Employee with respect to
the subject matter herein, except that, if this Employee Agreement is entered
into in connection with or because of a transfer or other change in Employee’s
territory, any provision or portion of a provision in a previous agreement
pertaining to competition with Aaron’s, solicitation of its customers or
employees, use or disclosure of Company’s confidential information, return of
Company property, or assignment of intellectual property rights, that is
effective upon transfer or other change in Employee’s territory shall remain in
effect in accordance with its terms.
15. Agreement Binding. This Employee Agreement shall inure to the benefit of
Aaron’s and its successors, assignees, and designees and shall be binding upon
Employee and Employee’s heirs, executors, administrators and personal
representatives.
16. Choice of Law; Exclusive Jurisdiction and Venue. This Employee Agreement
will be interpreted under and governed by the laws of the State of Georgia. Each
party irrevocably (a) consents to the exclusive jurisdiction and venue of the
state and superior courts of Fulton County, Georgia and federal courts in the
Atlanta Division of the Northern District of Georgia, in any action arising
under or relating to this Employee Agreement, and (b) waives any jurisdictional
defenses (including personal jurisdiction and venue) to any such action.

 

A-7



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, Aaron’s has caused this Employee Agreement to be executed by
its duly authorized officer, and Employee has executed this Employee Agreement,
to be effective as of the date the Employee accepts the grant of RSUs that is
subject to this Employee Agreement.

          AARON’S, INC.    
 
       
By:
       
 
 
 
   
 
        309 E. Paces Ferry, Rd., N.E.     Atlanta Georgia, 30305-2377    

If Employee is accepting grants of RSUs electronically such as through an online
grant acceptance system, Employee’s acceptance of each grant of RSUs, to which
the Master Restricted Stock Unit Agreement and, thus, this Employee Agreement
relates, constitutes Employee’s acceptance of and agreement to be bound by, the
terms and conditions of this Employee Agreement, and the Employee’s execution
and delivery of this Employee Agreement, without the necessity for a manual
signature below or completion of the date and address fields below.

          EMPLOYEE    
 
       
By:
       
 
 
 
   
(Print)
 
 
   
 
        Employee Address:    
 
       
 
   
 
       
 
   
 
       
 
   
 
       
Date:
       
 
 
 
   

 

A-8



--------------------------------------------------------------------------------



 



SCHEDULE A
(to the Employee Agreement)
Employee Name: ___________________
Services — Employee’s Services include, but are not limited to, exercising
authority over and responsibility for the following area(s) [check all areas
that apply]:

  o  
Multi-unit Operations Management: operations management for multiple stores.
    o  
Financial, Accounting, and Audit: financial and fiscal planning, analysis and
reporting, general accounting, tax matters, financial control systems,
financial/operational audit and compliance.
    o  
Administrative: community, employee, industrial and shareholder relations,
personnel, compensation and benefits, training, promotion of employee morale and
loyalty, relations with political and governmental entities and financial
community.
    o  
Real Estate/Construction Management: asset deployment, site selection,
negotiation for and acquisition of facilities and real estate by lease or
purchase, and long range expansion programs.
    o  
Insurance and Employee Benefits: develop, implement and administer property,
casualty and other operating lines of insurance; group medical, dental and
long-term disability insurance; loss prevention and control programs; 401(k)
retirement and other employee benefit programs including deferred compensation.
    o  
Materials Management: inventory control, contract compliance, securing sources
of supply, planning, procurement, scheduling and effecting purchases, quality
assurance, relations with suppliers and interdivisional transfer pricing
policies and procedures.
    o  
Engineering and Manufacturing: product development and engineering, plant
management and operations, cost control, and quality assurance.
    o  
Information Technology: information systems and services, programming, computer
systems development and analysis.
    o  
Marketing: sales, leasing, merchandising methods and strategies, market
forecasts and expansion studies, pricing strategy, advertising, customer service
and interdivisional transfer pricing policies and procedures.
    o  
Franchise Administration: marketing, promotion and sales of franchises;
franchise operations; franchise administration and relations.
    o  
Other:                                                               
                                                              
                                         

 

A-9



--------------------------------------------------------------------------------



 



Business Operations — The areas of business in which Employee shall provide
Services, and in which Employee shall be prohibited from providing Services in
competition with Aaron’s in accordance with the terms of this Employee Agreement
include the following areas [check all areas that apply]:

  o  
Residential Merchandise Leasing: rental, leasing and sales of new or
reconditioned residential furniture, bedding, consumer electronics, computers
(including hardware, software and accessories), appliances, household goods and
home furnishings.

  o  
Manufacturing: design, manufacture and reconditioning of residential furniture
of a type specially suited to the leasing, rental and sales business.

  o  
Automotive: rental, leasing and sales of automobile and truck tires, rims and
related accessories.

Territory — The following facilities are applicable in determining the
Employee’s Territory under the Employee Agreement:

   
[List all Facilities]

 

A-10